Citation Nr: 1445784	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-05 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 1, 2009, for addition of dependent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision on dependency by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board has not only reviewed the physical claims file but also the file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  In a December 2001 supplemental statement of the case the Veteran was awarded an increased evaluation for a right ankle fracture, which brought her combined disability evaluation to 30 percent, effective August 19, 1999.

2.  The claims file does not contain any notification to the Veteran requesting that the Veteran submit information regarding her dependents within one year; this information was not received within the one year deadline.

3.  On May 5, 2009, the Veteran filed a VA Form 21-686c, "Declaration of Status of Dependents," listing her dependent son and daughter.

4.  A June 2009 administrative decision notified the Veteran that her daughter would be added to her award effective April 1, 2000, and her son would be added to her award effective June 1, 2009.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 1, 2009, for the award of additional compensation for the Veteran's dependent son have been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.401 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The June 2009 administrative decision on appeal granted additional compensation for the Veteran's dependent daughter and son.  

The Veteran contends that an earlier effective date of December 1, 2002, is warranted for the award of compensation for her son, the first of the month following his date of birth.  

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  See 38 U.S.C.A. § 1115. The effective date of an award of additional compensation for dependents based on the establishment of a 30 percent or more rating will be the latest of the following dates: (1) date of claim for dependency; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The 'date of claim' for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1).

The earliest date that an additional award of compensation for a dependent child can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

The first notification received by the VA of the dependent son's existence was in May 2009.  Dependency arose at his birth in November 2002.  The effective date of the qualifying disability rating was in August 1999, the effective date for the Veteran's increased combined evaluation of 30 percent.  The date of commencement of the Veteran's award of 30 percent was in December 2001, the date of the supplemental statement of the case that increased her combined evaluation.  38 C.F.R. § 3.401(b).

The latest of the preceding dates was in May 2009.  However, in this unusual case, the Board finds that the Veteran was not provided proper notice of her rights at the time of the December 2001 supplemental statement of the case.  

Typically the Board may presume that a rating action which increases an evaluation to 30 percent will provide notification in an award letter that a Veteran who is rated as 30 percent or higher may receive additional allowances for dependents (normally there is some indication in the record that this notice was provided).  The notification will include an enclosed VA Form 21-686c and request information regarding dependents within one year from the date of the letter.

In this atypical case, the Veteran's increased evaluation was through a supplemental statement of the case (which is printed on blue paper in the claims file, which is unusual) and there is no evidence that a corresponding rating action was mailed to the Veteran.  More importantly, there is no indication of any type of form sent to the Veteran that normally provides the Veteran with some notice of what he or she must do in order to obtain an additional allowance for a dependent (which is normally associated with the rating action notice) or any direct or indirect notice provided. 

At the time of the December 2001 supplemental statement of the case, the Veteran was married and had a daughter.  However, she did not file a claim for dependency until May 2009, providing some probative evidence that she was unaware that her increased evaluation allowed her to receive additional compensation for her dependents.

The Veteran was granted an earlier date for her daughter's dependency because at the time of the increased evaluation the VA had a Form 21-686c of record that had been submitted in conjunction with her initial claim to the VA.  This form provided her daughter's date of birth.  Her son had not yet been born.  Thus, he was given an effective date of dependency that reflected the date of the Veteran's eventual claim.

Due to the lack of notice, the Board will allow an effective date of December 1, 2002 for her son, the first of the month following the date that dependency arose. 

Duties to Notify and Assist

VA has a duty to provide a claimant notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board notes that the Veteran did not receive notice containing the specific provisions regarding the assignment of an effective date.  However, the Veteran's claim arises from her disagreement with the initial effective date assigned following a grant of dependency benefits.  Courts have held that once a claim for benefits is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the January 2010 and June 2012 statement of the case and supplemental statement of the case informed the Veteran of the information and evidence needed to substantiate her claim.  In light of the above, further development in this regard would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  Thus, VA has satisfied its obligation to notify.

With respect to VA's duty to assist, the Veteran has not alleged and the record does not show that there is outstanding evidence relevant to the issue of entitlement to an earlier effective date for the grant of additional dependency allowance. All of the pertinent information is of record.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an effective date of December 1, 2002, for the award of additional compensation paid for the Veteran's dependent son is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


